Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Robert Williams, Reg. No. 60,114 on January 6, 2021.
Please Cancel claim 28. Please Amend claim 21 presented on December 30, 2020 as follows:

21.  (Currently Amended) A precision baking system, comprising: 
a baking vessel defining a vertical direction, the baking vessel comprising a base wall and at least one sidewall; 
a first aperture formed in the at least one sidewall of the baking vessel; 
a second aperture formed in the at least one sidewall of the baking vessel, the second aperture spaced apart from the first aperture along the vertical direction; and 
a temperature probe comprising a tip, a temperature sensor within the tip, a shaft, and a flange, the temperature probe removably inserted into the baking vessel through one of the first aperture and the second aperture such that the tip of the temperature probe is spaced from the base wall and the sidewall of the baking vessel with the shaft extending through the one of the first aperture and the second aperture towards the tip and the flange surrounding the first aperture and the second aperture and abutting an exterior surface of the baking vessel, wherein the flange comprises a resilient material and the resilient material of the flange sealingly engages the exterior surface of the baking vessel to sealingly enclose the first aperture and the second aperture.

28. (Cancelled).

Allowable Subject Matter
Claims 21-22, 24-25, and 27 are allowed.
The following is a statement of reasons for allowance: claim 21 has been amended to include the subject matter of previous claim 23, which was deemed allowable for the reasons detailed in the Office Action mailed on October 30, 2020. 
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726